Citation Nr: 0301030	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for bursitis 
of the left elbow.

(The issue of entitlement to service connection for a 
right ankle and Achilles tendon disability will be the 
subject of a later decision.)


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from September 1993 to 
May 1999.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Detroit Regional 
Office (RO) which, inter alia, denied service connection 
for a right ankle and Achilles tendon disability, and 
granted service connection for bursitis of the left elbow, 
assigning an initial compensable rating. 

The Board has determined that the appeal for entitlement 
to service connection for a right ankle and Achilles 
tendon disability requires further development.  
Therefore, the Board will undertake additional development 
on this issue pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
claim. 


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's left elbow bursitis is manifested by:  
limitation of flexion to 100 degrees; limitation of 
extension to 45; limitation of supination to 30 degrees or 
less; limitation of pronation with motion lost beyond the 
last quarter of arc; X-ray evidence of arthritis; or 
functional loss supported by adequate pathology.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left 
elbow bursitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5019, 5206, 5207, 5213 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has 
been a change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this case, the Board 
finds that VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  

Under the provisions of the VCAA, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran of 
the provisions of the VCAA, the evidence of record, and 
the reasons for the denial of his claim, in an April 2001 
letter and the November 2001 Statement of the Case.  He 
was also advised of VA's duties under the VCAA, as well as 
his responsibility to submit or identify evidence.  Thus, 
the Board finds that VA has satisfied its duties to notify 
the veteran under the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department medical 
records are on file.  Although there are no post-service 
clinical records in the claims folder, the veteran has 
identified no such records.  38 U.S.C.A. § 5103A(c) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  The 
veteran was also afforded appropriate VA orthopedic and X-
ray examinations that are adequate for rating purposes.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  There is no indication of relevant, 
outstanding records.  For all the foregoing reasons, the 
Board concludes that VA's duties to the veteran, with 
regard to the claim for the assignment of an initial 
compensable rating for his left elbow disability, have 
been fulfilled.  


I.  Factual Background

The veteran's service medical records show that in April 
1996, he reported left elbow pain after falling from a 
bike.  On examination, there was full range of motion of 
the elbow and pain with palpation of the olecranon 
process.  X-ray examination showed no fracture.  In May 
1996, he reported continued left elbow symptoms.  
Examination showed full range of motion, with thickening 
at the medial aspect of the elbow tendon.  The assessment 
was left elbow bursitis.  

On periodic physical examinations in August 1996 and 
November 1997, the veteran's upper extremities were 
normal.  

In September 1999, the veteran filed a claim of service 
connection for, inter alia, residuals of a left elbow 
injury.  

In connection with his claim, the veteran was afforded a 
VA medical examination in August 2000, at which he 
reported some pain and swelling in the left elbow, and 
indicated that it felt loose, especially with heavy 
activity.  On objective examination, the veteran was noted 
to be right handed.  His left elbow showed some soft 
tissue swelling near the olecranon, which the examiner 
indicated was apparently a residual of chronic bursitis.  
The elbow was not tender and range of motion was full, 
from zero degrees of extension to 145 degrees of flexion.  
X-ray examination of the left elbow was normal.  The 
diagnoses included chronic bursitis of the left elbow.  

By December 2000 rating decision, the RO granted service 
connection for bursitis of the left elbow and assigned an 
initial zero percent rating, effective May 16, 1999. 

The veteran appealed the RO's determination.  In his April 
2001 Notice of Disagreement, he indicated that he felt a 
compensable rating for his left elbow was warranted, as he 
had advised the VA examiner in August 2000 that he had 
pain when lifting objects.  In his January 2002 
substantive appeal, he indicated that he had advised the 
VA examiner in August 2000 that he had pain in his left 
elbow during exercises, especially during pull-ups and arm 
curls.  He also asserted that the August 2000 VA medical 
examination was not sufficient as the appointment lasted 
only 10 minutes.  

II. Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence 
of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability 
be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the 
above rule is inapplicable to the assignment of an initial 
rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent period of hospitalizations as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002). 

In claims for VA benefits, VA shall consider all 
information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

                                                            
III.  Analysis

The veteran's left elbow disability has been rated as zero 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5019, pertaining to bursitis.  That Code provides that 
bursitis will be rated based on limitation of motion of 
affected parts, as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of either the major or minor forearm 
to 100 degrees warrants a 10 percent rating; limitation of 
flexion of either forearm to 90 degrees warrants a 20 
percent rating; limitation of flexion of the major forearm 
to 70 degrees warrants a 30 percent rating; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent rating; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Code 5206.

Limitation of extension of either the major or minor 
forearm to 45 or 60 degrees warrants a 10 percent rating; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent rating; limitation of extension of 
the major forearm to 90 degrees warrants a 30 percent 
rating; limitation of extension of the major forearm to 
100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants 
a 50 percent rating. 38 C.F.R. § 4.71a, Code 5207.

The normal range of motion of the elbow is from 0 degrees 
of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, 
Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2002).  Since the veteran is right-
handed, according to the August 2000 VA medical 
examination report, his left elbow is to be evaluated as a 
minor joint.  Id.

Applying the facts in this case to the criteria above, the 
Board finds that an initial compensable rating for left 
elbow bursitis is not warranted.  The veteran's left elbow 
has never exhibited limitation of flexion or extension to 
the extent necessary to warrant a compensable rating under 
Codes 5206 or 5207.  In fact, examination in August 2000 
showed that his left arm range of motion was normal - from 
zero to 145 degrees.  There is also no indication of 
limitation of supination or pronation.  See 38 C.F.R. § 
4.71a, Code 5213.

The Board also observes that X-ray examination of the 
veteran's elbow revealed no evidence of arthritis.  In any 
event, a compensable rating based on X-ray findings may 
not be utilized in rating conditions listed under Codes 
5013 to 5024, including bursitis.  See Note (2) following 
Code 5003.

The Board has also considered 38 C.F.R. § 4.40, 4.45, and 
4.59, but finds that these provisions do not provide a 
basis on which to assign an initial compensable rating for 
the veteran's left elbow disability.  While he has 
reported pain while doing exercises, the medical evidence 
of record contains no objective indication of functional 
impairment of the quality or extent that would more nearly 
approximate the criteria for a 10 percent evaluation under 
the provisions pertaining to limitation of motion.  In 
fact, on VA medical examination in August 2000, there were 
no objective findings to show that pain, flare-ups of 
pain, weakness, fatigue, incoordination, or any other left 
elbow symptom resulted in functional limitation.  Thus, 
there is no basis for assignment of a compensable rating 
based on such factors.  

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected left elbow 
disability and he has made no assertions to that effect.  
In fact, it appears that the veteran is fully employed and 
has not been treated, much less hospitalized, for his left 
elbow disability since his separation from service.  Thus, 
an extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

In sum, the Board finds that the veteran's left elbow 
bursitis is most appropriately rated as zero percent 
disabling under Code 5019.  Since the preponderance of the 
evidence is against the claim for an initial compensable 
rating, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for bursitis 
of the left elbow is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

